Citation Nr: 0922008	
Decision Date: 06/11/09    Archive Date: 06/17/09

DOCKET NO.  08-06 213	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.	Entitlement to service connection for bilateral 
sensorineural hearing loss.

2.	Entitlement to service connection for recurrent tinnitus.

3.	Entitlement to service connection for a right knee 
disorder, to include as secondary to residuals of a 
traumatic fracture of the right 2nd and 3rd metatarsals.

4.	Entitlement to service connection for a right leg 
disorder, to include as secondary to residuals of a 
traumatic fracture of the right 2nd and 3rd metatarsals.

5.	Entitlement to service connection for a right ankle 
disorder, to include as secondary to residuals of a 
traumatic fracture of the right 2nd and 3rd metatarsals.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission

ATTORNEY FOR THE BOARD

Christopher Murray, Associate Counsel


INTRODUCTION

The Veteran had active military service from May 1970 to 
December 1971.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a July 2007 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri.

The Board observes that all appropriate due process concerns 
have been satisfied.  See 38 C.F.R. § 3.103 (2008).  The 
Veteran has been accorded the opportunity to present evidence 
and argument in support of the claims.  In his December 2008 
substantive appeal [VA Form 9] he declined the option of 
testifying at a personal hearing.


FINDINGS OF FACT

1.	Bilateral sensorineural hearing loss was not manifested in 
active service or within one year of service discharge, 
and any current hearing loss is not otherwise 
etiologically related to such service.

2.	Recurrent tinnitus was not manifested in active service, 
and any current tinnitus is not otherwise etiologically 
related to such service.

3.	A right knee disorder was not proximately caused or 
chronically worsened by a service-connected disability.

4.	A right leg disorder was not proximately caused or 
chronically worsened by a service-connected disability.
5.	A right ankle disorder was not proximately caused or 
chronically worsened by a service-connected disability.


CONCLUSIONS OF LAW

1.	Bilateral sensorineural hearing loss was not incurred in 
or aggravated by active service and may not be presumed to 
have been incurred therein.  38 U.S.C.A. §§ 1110, 1112, 
1113 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 
3.309(a) (2008).

2.	Recurrent tinnitus was not incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303, 3.304 (2008).

3.	A right knee disorder was not proximately caused or 
aggravated by a service-connected disability.  38 U.S.C.A. 
§ 1110 (West 2002); 38 C.F.R. § 3.303, 3.304, 3.310 
(2008).

4.	A right leg disorder was not proximately caused or 
aggravated by a service-connected disability.  38 U.S.C.A. 
§ 1110 (West 2002); 38 C.F.R. § 3.303, 3.304, 3.310 
(2008).

5.	A right ankle disorder was not proximately caused or 
aggravated by a service-connected disability.  38 U.S.C.A. 
§ 1110 (West 2002); 38 C.F.R. § 3.303, 3.304, 3.310 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claims decided herein, VA has 
met all statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326 (2008).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  See 38 U.S.C.A. § 5103(a) (West 
2002); 38 C.F.R. § 3.159(b) (2008); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. 
App. 112, 120-21 (2004) (Pelegrini II), the United States 
Court of Appeals for Veterans Claims (Court) held that VA 
must inform the claimant of any information and evidence not 
of record (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; and (3) that the claimant 
is expected to provide.  

In the instant case, the Veteran received notification prior 
to the initial unfavorable agency decision in July 2007.  The 
RO's January 2007 notice letter advised the Veteran of what 
information and evidence was needed to substantiate the 
claims decided herein and what information and evidence must 
be submitted by him, namely, any additional evidence and 
argument concerning the claimed conditions and enough 
information for the RO to request records from the sources 
identified by the Veteran.  He was specifically told that it 
was his responsibility to support the claims with appropriate 
evidence.  Finally the letter advised him what information 
and evidence would be obtained by VA, namely, records like 
medical records, employment records, and records from other 
Federal agencies.  The duty to notify the Veteran was 
satisfied under the circumstances of this case.  See 38 
U.S.C.A. § 5103 (2008).

As a final note, the January 2007 VCAA letter included notice 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  See Dingess v. Nicholson, 19 Vet. App. 473, 484 
(2006).

In light of the above, the Board finds that all notices 
required by VCAA and implementing regulations were furnished 
to the Veteran and that no useful purpose would be served by 
delaying appellate review to send out additional VCAA notice 
letters.
The Board also concludes VA's duty to assist has been 
satisfied.  The Veteran's service treatment records are in 
the file.  The Veteran has at no time referenced outstanding 
records that he wanted VA to obtain or that he felt were 
relevant to the claims.

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on a claim, as defined by law.  
The case of McLendon v. Nicholson, 20 Vet. App. 79 (2006), 
held that an examination is required when (1) there is 
evidence of a current disability, (2) evidence establishing 
an "in-service event, injury or disease," or a disease 
manifested in accordance with presumptive service connection 
regulations occurred which would support incurrence or 
aggravation, (3) an indication that the current disability 
may be related to the in-service event, and (4) insufficient 
evidence to decide the case.

The appellant was afforded a VA audiological examination in 
July 2007 to obtain an opinion as to whether his bilateral 
hearing loss and tinnitus can be directly attributed to 
service.  Further examination or opinion is not needed on 
these claims because, at a minimum, there is no persuasive 
and competent evidence that the claimed conditions may be 
associated with the appellant's military service.  This is 
discussed in more detail below.

A VA examination was not provided in conjunction with the 
Veteran's right knee, leg and ankle claims, and the Board 
notes that such is not warranted.  See 38 C.F.R. § 
3.159(c)(4) (2008).  As will be discussed further below, the 
Veteran contends service connection is warranted for these 
disabilities as secondary to a right foot disorder.  However, 
as service connection for a right foot disorder has 
previously been denied, the Veteran's current claims for 
secondary service connection are without legal merit.  As 
such, a VA examination is not necessary with respect to these 
issues.

Furthermore, the Board observes the RO informed the Veteran 
of the circumstances surrounding his claim, indicating he is 
currently service-connected for a left foot disorder, as 
opposed to a right foot disorder, and requested he submit 
further evidence supporting a claim for service connection 
for a right foot disorder.  However, the Veteran's 
representative responded that the Veteran desires to pursue 
the issues on appeal as they currently stand, i.e. on a 
secondary basis only.  See April 2009 Informal Conference 
Report.

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).

The Merits of the Claims

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims file.  Although the Board has an obligation 
to provide reasons and bases supporting this decision, there 
is no need to discuss, in detail, the evidence submitted by 
the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 
1378, 1380-81 (Fed. Cir. 2000) (the Board must review the 
entire record, but does not have to discuss each piece of 
evidence).  The analysis below focuses on the most salient 
and relevant evidence and on what this evidence shows, or 
fails to show, on the claims.  The Veteran must not assume 
that the Board has overlooked pieces of evidence that are not 
explicitly discussed herein.  See Timberlake v. Gober, 14 
Vet. App. 122 (2000) (the law requires only that the Board 
address its reasons for rejecting evidence favorable to the 
appellant).  

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the appellant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).
Pertinent Law and Regulations

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  See 38 U.S.C.A. § 1110, 1131 (West 2002).  
For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time.  See 38 C.F.R. § 3.303(b) 
(2008).  If chronicity in service is not established, a 
showing of continuity of symptoms after discharge is required 
to support the claim.  Id.  Service connection may be granted 
for any disease diagnosed after discharge, when all of the 
evidence establishes that the disease was incurred in 
service.  See 38 C.F.R. § 3.303(d) (2008).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

Certain chronic disabilities, including organic diseases of 
the nervous system, are presumed to have been incurred in 
service if manifest to a compensable degree within one year 
of discharge from service.  See 38 C.F.R. §§ 3.307, 3.309(a) 
(2008).  In an October 4, 1995, opinion, VA's Under Secretary 
for Health determined that it is appropriate to consider high 
frequency sensorineural hearing loss an organic disease of 
the nervous system and therefore a presumptive disability.

Bilateral Hearing Loss and Recurrent Tinnitus

The Veteran asserts he suffers from tinnitus and bilateral 
hearing loss as a result of acoustic trauma suffered during 
active service.  Specifically, the Veteran asserts that he 
was exposed to significant acoustic trauma while serving as a 
machine gunner during active service.  Initially, the Board 
observes the Veteran's Form DD 214 indicates his military 
occupation as a light weapons infantryman.  As such, VA 
conceded in-service acoustic trauma.

For purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies at 500, 
1000, 2000, 3000, and 4000 Hertz is 40 decibels or greater; 
when the auditory thresholds for at least three of the 
frequencies at 500, 1000, 2000, 3000, and 4000 Hertz are 
26 decibels or greater; or when speech recognition scores 
using the Maryland CNC Test are less than 94 percent.  See 
38 C.F.R. § 3.385 (2008).  

The report of a July 2007 VA audiology examination indicates 
the Veteran currently suffers tinnitus and bilateral 
sensorineural hearing loss for VA purposes.  See 38 C.F.R. 
§ 3.385.  Thus, element (1) under Hickson [current 
disability] has been satisfied.

Turning to element (2) under Hickson [in-service disease or 
injury], service treatment records indicate the Veteran was 
provided audiometric evaluations upon entrance and separation 
from service, in August 1969 and December 1971, respectively.  
At the Veteran's August 1969 entrance examination, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
-5
-5
--
-5
LEFT
5
-5
-10
--
15

Speech recognition ability was not reported.

On examination pending service discharge in December 1971, 
pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
0
--
0
LEFT
0
5
0
--
0

Again, speech recognition ability was not reported.  There 
were no findings or complaints pertaining to hearing loss.  
Thus, the Board observes the Veteran did not suffer from a 
hearing disability in active service.  Accordingly, element 
(2) under Hickson has not been satisfied.

Furthermore, there is no evidence of record to indicate the 
Veteran sought treatment for or was diagnosed with a hearing 
loss prior to the November 2006 claim for benefits.  As such, 
the July 2007 VA examination, performed over 35 years after 
the Veteran's separation from active service, constitutes the 
earliest evidence of record indicating a hearing loss 
disability.  As there was no bilateral hearing loss for VA 
purposes shown within one year of service discharge, the 
presumption of service connection does not apply.  See 
38 C.F.R. §§ 3.307, 3.309(a) (2008).

The Board observes that the lack of evidence of hearing loss 
or tinnitus during service or immediately following service 
is not fatal to the Veteran's claim.  Rather, the Board must 
now turn to the issue of whether there is competent evidence 
which attributes any post-service hearing loss or tinnitus to 
service.  See Hensley v. Brown, 5 Vet. App. 155 (1993); see 
also 38 C.F.R. § 3.303(d) (2008).

With regard to the 35-year evidentiary gap in this case 
between active service and the earliest evidence of tinnitus 
and hearing loss, respectively, the Board also notes that 
this absence of evidence weighs against the Veteran's claim.  
The Board may, and will, consider in its assessment of a 
service connection the passage of a lengthy period of time 
wherein the Veteran has not complained of the maladies at 
issue.  See Maxson v. West, 12 Vet. App. 453, 459 (1999), 
aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. 
Cir. 2000); see also Forshey v. Principi, 284 F.3d 1335, 1358 
(Feb. Cir. 2002) (en banc).

Regarding element (3) under Hickson [medical nexus], the 
Veteran was afforded a VA audiological examination in July 
2007.  After a review of the Veteran's claims folder, 
including service treatment records, and an audiological 
examination, the VA examiner opined that, due to the absence 
of acoustic damage during active service, it is not as likely 
as not the Veteran's currently hearing loss and tinnitus are 
related to his active service.  See VA audiological 
examination report; July 13, 2007.

The only evidence in support of the Veteran's claims consists 
of lay statements alleging that the Veteran's bilateral 
hearing loss and tinnitus are related to service.  The Board 
acknowledges that the Veteran is competent to give evidence 
about what he experiences; for example, he is competent to 
discuss his current hearing difficulty.  See, e.g., Layno v. 
Brown, 6 Vet. App. 465 (1994).  He is not, however, competent 
to diagnose any medical disorder or render an opinion as to 
the cause or etiology of any current disorder because he does 
not have the requisite medical knowledge or training.  See 
Rucker v. Brown, 10 Vet. App. 67, 74 (1997) (stating that 
competency must be distinguished from weight and credibility, 
which are factual determinations going to the probative value 
of the evidence).  

In sum, the Board finds that there is no evidence of 
recurrent tinnitus or a bilateral hearing loss disability in 
service.  The threshold question is whether there is 
sufficient medical evidence to establish an etiological link 
between the Veteran's current bilateral hearing loss and 
recurrent tinnitus and his in-service acoustic trauma.  The 
preponderance of the evidence is against this aspect of the 
Veteran's claims.  The Veteran has produced no competent 
evidence or medical opinion in support of his claims, and the 
length of time between his service and first documented 
complaints of hearing loss and tinnitus weighs against 
granting the Veteran's claims.  

Although the Veteran has established that he currently 
suffers from bilateral hearing loss and bilateral tinnitus, 
the evidence of record does not support a finding that these 
conditions are the result of his time in service.  The 
veteran's claims fail on element (3) of Hickson.  
Accordingly, the Board concludes that the preponderance of 
the evidence is against the claims for service connection, 
and the benefit of the doubt rule enunciated in 38 U.S.C.A. § 
5107(b) is not for application.  There is not an approximate 
balance of evidence.  



Right Knee, Leg and Ankle Disorders

The Veteran claims entitlement to service connection for 
right knee, leg and ankle disorders as secondary to residuals 
of a traumatic fracture of the right 2nd and 3rd metatarsals.  
However, as noted above, the service connection has 
previously been denied for residuals of a traumatic fracture 
of the right foot on two occasions, in March 1972 and July 
2007.  The Veteran did not appeal either decision.  Thus, as 
the Veteran's right foot disorder is not a service-connected 
disability, the Veteran's claims for service connection for 
right knee, leg and ankle disorders as secondary to his right 
foot disorder must fail as a matter of law.  Insofar as the 
condition to which the Veteran claims these disabilities are 
secondary has not been granted service connection, the claims 
for secondary service connection must also fail.  See 38 
C.F.R. § 3.310 (2008).  For this reason, the Veteran's claims 
for secondary service connection must be denied as without 
legal merit.  See Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994) (where the law and not the evidence is dispositive, 
the Board should deny the claim based on a lack of legal 
merit).

As a final note, the Board observes the Veteran has indicated 
he is claiming entitlement to service connection for his 
right knee, leg and ankle disorders solely on the basis as 
secondary to his right foot disorder.  See, e.g., November 
2006 claim for benefits, December 2008 substantive appeal.  
As such, the Board need not address the issue of direct 
service connection with respect to these disabilities.


ORDER

Entitlement to service connection for bilateral sensorineural 
hearing loss is denied.

Entitlement to service connection for recurrent tinnitus is 
denied.

Entitlement to service connection for a right knee disorder, 
to include as secondary to residuals of a traumatic fracture 
of the right 2nd and 3rd metatarsals, is denied.

Entitlement to service connection for a right leg disorder, 
to include as secondary to residuals of a traumatic fracture 
of the right 2nd and 3rd metatarsals, is denied.

Entitlement to service connection for a right ankle disorder, 
to include as secondary to residuals of a traumatic fracture 
of the right 2nd and 3rd metatarsals, is denied.




____________________________________________
K. A. KENNERLY
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


